Citation Nr: 0611324	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  03-36 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for service-
connected asbestosis, currently evaluated as 10 percent 
disabling.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from  January 1959 to 
December 1962.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).

Procedural history

In June 2001, the RO received the veteran's claim of 
entitlement to service connection for asbestosis.  The July 
2002 rating decision granted service connection for 
asbestosis and assigned a noncompensable (zero percent) 
disability rating.  The veteran appealed.  

The veteran presented testimony and evidence for a local 
hearing at the RO in April 2004.  A transcript of the hearing 
is incorporated in the veteran's VA claims folder.

A December 2004 RO rating decision granted a degree of 
disability of 10 percent.
The veteran has not indicated that he is satisfied with that 
rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a 
veteran is not granted the maximum benefit allowable under 
the Rating Schedule, the pending appeal as to that issue is 
not abrogated].  In March 2006, the veteran's representative 
submitted additional written argument in support of his 
appeal.


The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

During the pendency of this appeal, on March 3, 2006, the 
United States Court of appeals for Veterans Claims (the 
Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of  38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  

In the present appeal, which involves the initial assignment 
of a disability rating, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

VBA must send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. Mar. 3, 2006).

The veteran  has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





